STORY. Circuit Justice,
in summing up to the jury, said:
The court are clearly of opinion that the argument ot the defendant’s counsel upon the point of law. cannot be maintained. To constitute an obstruction or impediment within the meaning of the act, it is not necessary' that the party should intend to obstruct or impede the officer in the discharge of his duties. If the officer is in fact obstructed or impeded in the discharge of his duties by a person, knowing him to be an officer, then engaged in his duties, the case is within the act. It is wholly immaterial that the party has another object in view, to avenge a supposed wrong or affront, or to inflict a personal chastisement. The law intends to protect public officers, while in the discharge of their duties, from all violence and forcible impediments. That is not the *694time or place to aveuge private quarrels. The security of the revenue, as well as the convenience of merchants, requires that such a protection should exist. The fact of forcible impediment, and not the private intent of the party, if the fact is unjustifiable, constitutes the offence in. contemplation of law.
Verdict, guilty.